DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change of Examiner
	The examiner handling the instant application in the technology center has changed. All correspondence regarding the instant application should be directed to examiner Tigabu Kassa in Technology Center 1600, Art Unit 1619.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.
Formal Matters
Applicant’s arguments and amendment filed May 03, 2021 are acknowledged and have been fully considered. Claims 1-2, 4-17, 20-24, and 26-32 are pending. Claims 1, 2, 4-17, and 20 are under consideration in the instant office action. Claims 21-24 and 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims.. Claims 3, 18, 19, and 25 are canceled. Applicant’s claim amendments and arguments did not overcome the rejections under 35 USC 103 for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections


Maintained Rejections
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (PloS one. 2012 Feb 6;7(2):e31472, 2/6/2012; cited in Applicant IDS) in view of Green (WO2013086500, 6/13/2013; cited in Applicant IDS) and Hu (Nanoscale Research Letters 2014, 9:434, 8/27/2014).
With regard to claim 1, Moon teaches a biomimetic artificial cell comprising a three-dimensional nanoparticle, a supported lipid bilayer, and at least one biomolecule conjugated to the supported lipid bilayer (abstract, Figure 1). The nanoparticle is formed from PLGA and the artificial cell is used for antigen presentation to stimulate an immune response (abstract). Moon does not teach that the nanoparticle has an asymmetric shape. Green teaches that it is beneficial for artificial antigen-presenting cells formed from PLGA and used for stimulating an immune response to be asymmetrical to achieve the stimulation of the immune response (abstract, page 3, Examples 1 and 2, Claim 1). It would have therefore been obvious to one of ordinary skill at the time of invention to prepare the PLGA nanoparticle of Moon with an asymmetric shape as taught by Green (i.e., a shape where the x-axis, y-axis, or z-axis is longer than the other axes) to enhance the vaccine activity and immune response. Moon and Green do not teach how to actually prepare a supported lipid bilayer over the PLGA nanoparticle with an asymmetric shape, as the preparation method of Moon involves emulsification of the lipid components together with the dissolved PLGA to form the lipid-coated nanoparticles (Moon, page 2), whereas the particles of Green are stretched after formation to give them the asymmetric morphology (Example 2). However, Hu teaches that to provide a lipid bilayer-encapsulated nanoparticle similar to that of 
With regard to claim 2, the particle of Moon has a diameter of 290 nm (page 3); therefore, the artificial cell is considered to have a radius of curvature along at least one axis of 145 nm.
With regard to claims 4 and 5, the artificial cell has a prolate, tri-axial, or oblate ellipsoid shape (Green, page 4, lines 16-18).
With regard to claims 6-8, as described above, the nanoparticle is made from PLGA and thus has degradable ester linkages.
With regard to claim 10, the aspect ratio is 1.1-5 (Green, page 12, lines 24-25).
With regard to claim 11, the biomolecule is found on the surface of the SLB (Moon, Figure 1A).
With regard to claims 12 and 13, the biomolecule is malaria antigen VMP001, a protein (Moon, page 2).
With regard to claim 16, given that the SLB has the same asymmetrical shape claimed, which is considered to give rise to the lateral diffusive properties, it would retain lateral diffusive properties as compared to the SLB of a similar spherical biomimetic artificial cell.
With regard to claim 17, Green teaches that shaped particles show reduced phagocytosis (page 3, lines 6-8). Given that the artificial cell of Moon, Green, and Ashley has the same shape 
With regard to claim 20, given that the non-spherical biomimetic artificial cell is to be used as a malaria vaccine (see above), it would have been obvious to one of ordinary skill in the art to include it in a kit for doing so.
Response to arguments/amendments
Applicant argues that as acknowledged in the Office Action, Moon and Green do not teach how to prepare a supported bilayer over a PLGA nanoparticle having an asymmetric shape. Hu does not cure that defect. As provided in the 1.132 Declaration of Green filed October 2, 2019, multiple approaches and compositions were attempted by the inventors before anisotropic coated artificial antigen presenting cells (aAPCs) could be successfully prepared for the first time. In particular, extensive experimentation was required to achieve lipid-coated particles having a homogeneous lipid coating that was maintained after washing. Other challenges included retaining the asymmetric shape of the stretched particles during the coating process and conjugating biomolecules to the lipid-coated, asymmetric particles. As noted in the Office Action, Moon does not teach that the nanoparticle has an asymmetric shape, i.e., the particles taught in Moon are spherical. Likewise, the particles taught by Hu also are spherical. See, e.g., FIG. 1 of Hu and related discussion on page 5, 2" column. Accordingly, one of ordinary skill in the art could not have arrived at the presently claimed anisotropic aAPCs by following the methods of Moon and Hu without extensive experimentation.

	The above assertions are not found persuasive because first applicant’s claims are drawn to a product not a method of making. Second Green teaches a biomimetic artificial cell .

Claims 1, 2, 4-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green (WO2013086500, 6/13/2013; cited in Applicant IDS) in view of Moon (PloS one. 2012 Feb 6;7(2):e31472, 2/6/2012; cited in Applicant IDS) and Hu (Nanoscale Research Letters 2014, 9:434, 8/27/2014).
ith regard to claim 1, Green teaches a biomimetic artificial cell comprising a three-dimensional, asymmetrical nanoparticle (page 3, lines 25-29) and at least one biomolecule conjugated to the artificial cell (Example 9). The nanoparticle of the biomimetic artificial cell is formed from PLGA (Figures 2 and 3) and used as a biomimetic artificial antigen-presenting cell (abstract). Green does not teach the inclusion of a supported lipid bilayer. However, Moon teaches the formation of a supported lipid bilayer over a PLGA nanoparticle with a biomolecule conjugated to the supported lipid bilayer, where the resulting artificial cell is used for antigen presentation (abstract, Figure 1). Moon teaches that this type of structure is useful for mimicking the pathogen whose antigen is being presented (abstract). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to coat the assymetrical PLGA nanoparticle of Green with the lipid bilayer of Moon and then conjugate the biomolecule of Green to the SLB as taught by Moon to better address Green’s goal of providing a biomimetic artificial antigen-presenting cell. Green and Moon do not teach how to actually prepare a supported lipid bilayer over the PLGA nanoparticle with an asymmetric shape, as the preparation method of Moon involves emulsification of the lipid components together with the dissolved PLGA to form the lipid-coated nanoparticles (Moon, page 2), whereas the particles of Green are stretched after formation to give them the asymmetric morphology (Example 2). However, Hu teaches that to provide a lipid bilayer-encapsulated nanoparticle similar to that of Moon (i.e., PLGA nanoparticles encapsulated in a lipid bilayer for the purpose of antigen presentation to stimulate an immune response; Figure 1 and abstract), the lipid bilayer is applied to nanoparticles by forming liposomes and fusing the liposomes with the nanoparticles with sonication (page 2). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use the method of Hu to apply the lipid bilayer to the nanoparticles of Green and Moon.

With regard to claims 4 and 5, the artificial cell has a prolate, tri-axial, or oblate ellipsoid shape (Green, page 4, lines 16-18).
With regard to claims 6-8, as described above, the nanoparticle is made from PLGA and thus has degradable ester linkages.
With regard to claim 9, the biodegradable polymer is blended with a nondegradable polymer (Green, page 13, line 30; page 14, lines 1-3).
With regard to claim 10, the aspect ratio is 1.1-5 (Green, page 12, lines 24-25).
With regard to claim 11, the biomolecule is found on the surface of the SLB (Moon, Figure 1A).
With regard to claims 12-15, the biomolecule is streptavidin (Green, example 9).
With regard to claim 16, given that the SLB has the same asymmetrical shape claimed, which is considered to give rise to the lateral diffusive properties, it would retain lateral diffusive properties as compared to the SLB of a similar spherical biomimetic artificial cell. 
With regard to claim 17, Green teaches that shaped particles show reduced phagocytosis (page 3, lines 6-8). Given that the artificial cell of Green, Moon, and Ashley has the same shape as that claimed, it would also be more resistant to phagocytosis as compared to a similar biomimetic artificial cell.
With regard to claim 20, given that the non-spherical biomimetic artificial cell is to be used as a product for antigen presentation (see above), it would have been obvious to one of ordinary skill in the art to include it in a kit for doing so.

Response to arguments/amendments
Applicant argues that as acknowledged in the Office Action, Moon and Green do not teach how to prepare a supported bilayer over a PLGA nanoparticle having an asymmetric shape. Hu does not cure that defect. As provided in the 1.132 Declaration of Green filed October 2, 2019, multiple approaches and compositions were attempted by the inventors before anisotropic coated artificial antigen presenting cells (aAPCs) could be successfully prepared for the first time. In particular, extensive experimentation was required to achieve lipid-coated particles having a homogeneous lipid coating that was maintained after washing. Other challenges included retaining the asymmetric shape of the stretched particles during the coating process and conjugating biomolecules to the lipid-coated, asymmetric particles. As noted in the Office Action, Moon does not teach that the nanoparticle has an asymmetric shape, i.e., the particles taught in Moon are spherical. Likewise, the particles taught by Hu also are spherical. See, e.g., FIG. 1 of Hu and related discussion on page 5, 2" column. Accordingly, one of ordinary skill in the art could not have arrived at the presently claimed anisotropic aAPCs by following the methods of Moon and Hu without extensive experimentation.

	The above assertions are not found persuasive because first applicant’s claims are drawn to a product not a method of making. Second Green teaches a biomimetic artificial cell comprising a three-dimensional, asymmetrical nanoparticle (page 3, lines 25-29). Furthermore, Hu teaches that to provide a lipid bilayer-encapsulated nanoparticle similar to that of Moon (i.e., PLGA nanoparticles encapsulated in a lipid bilayer for the purpose of antigen presentation to stimulate an immune response; Figure 1 and abstract), the lipid bilayer is applied to nanoparticles by forming liposomes and fusing the liposomes with the nanoparticles with sonication (page 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIGABU KASSA/Primary Examiner, Art Unit 1619